Citation Nr: 1533978	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-25 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION


The Veteran had active service from July 1966 until December 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania. The claim was subsequently transferred to the RO in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2015 informal hearing presentation, the Veteran's representative asserted that the current medical records are outdated, to include the September 2012 VA medical examination. The representative further asserted that the Veteran's current hearing loss severity has changed. Based on the representative's statements, on behalf of the Veteran, that his bilateral hearing loss disability has gotten worse, the Board finds that another VA examination is warranted. Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination in regard to the claim for a compensable rating for bilateral hearing loss disability. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished.

2. After undertaking any other development deemed appropriate, readjudicate the issue on appeal of entitlement to a compensable initial rating for bilateral hearing loss disability. If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




